Citation Nr: 0031394	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy, evaluated as 40 percent disabling.

2.  Entitlement to service connection for residuals of 
intermediate phalangectomies of the fifth toe, bilaterally, 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from March 1984 to 
February 1987.

This appeal arises from a July 1992, Department of Veterans 
Affairs Regional Office (VARO), rating decision which denied 
the appellant's claim for service connection for the 
residuals of intermediate phalangectomies of the 5th toes, 
bilaterally, claimed as secondary to service-connected 
diabetes mellitus; and from a January 1996 rating decision 
which, in pertinent part, denied the appellant an increased 
rating for his service-connected diabetes mellitus with 
diabetic retinopathy, evaluated as 40 percent disabling. 

The Board remanded the appellant's claim for further 
development in August 1995 and November 1997 decisions.  
Additional development was completed, and the claim has been 
returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from March 1984 to 
February 1987.

2.  Neither the old nor the revised criteria for rating 
diabetes mellitus is more favorable to the appellant.

3.  The appellant's diabetes mellitus is moderately severe 
and requires large insulin dosage, restricted diet and 
regulation of activities.  

4.  The diabetes mellitus does not result in considerable 
loss of weight and strength or in episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

5.  The appellant has residuals of intermediate 
phalangectomies of the 5th toe, bilaterally, that are 
proximately due to, or the result of, service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's diabetes mellitus are 
no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, 4.119, Diagnostic Code 7913 
(1995), 4.119, Diagnostic Code 7913 (2000).

2.  The appellant has residuals of intermediate 
phalangectomies of the 5th toes, bilaterally, as a proximate 
result of his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

1.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy of the eyes, evaluated as 40 
percent disabling.

The Board finds that the appellant's claim has been adequately 
developed for appellate review purposes by VARO.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A June 1995 VA hospitalization summary reported that the 
appellant was admitted for complaints of left shoulder and hip 
pain unrelated to his diabetes mellitus.  Secondary diagnosis 
was of insulin dependent diabetes mellitus, out of control.  
The appellant's blood sugar was monitored during his period of 
hospitalization.  He had frequent episodes of hypoglycemia, 
sometimes in the morning and sometimes at noon.  His usual 
dose of insulin was 30 units of NPH and 5 units of regular in 
the morning, with 35 units of NPH and 5 units of regular at 
night.  Because of the hypoglycemia in the morning, he was 
advised to drop his NPH insulin in the evening to 30 units and 
to keep careful record of his blood sugar.  His condition at 
discharge was stable.  

The hospital treatment entries reported that the appellant 
indicated that he had been taking insulin for 10 years, and 
that 2 weeks earlier his sugars were dipping into the 40's in 
the morning and he was having a lot of arthralgia/myalgia 
symptoms.  He was without distress.  The assessment was of 
IDDM (insulin dependent diabetes mellitus) a little out of 
control, but could have been managed as outpatient.  His 
primary diagnosis for admission was the unrelated left 
shoulder pain secondary to biceps tendonitis.

A VA diabetes mellitus examination was conducted in November 
1995.  The appellant reported that he monitored his glucose 
at home and that it averaged 130 to 150 in the a.m. or p.m.  
He had not had any recent episodes of hypoglycemia and had 
not had ketoacidosis.  He was on insulin 30 units NPH and 5 
to 7 regular in the morning, and 35 units NPH and 5 to 7 
regular in the evening.  He indicated that he had been 
diagnosed as having diabetic retinopathy in the left eye 6 
years earlier, and was to have an ophthalmology consult.  He 
reported that he had noticed increased blurring of vision in 
both eyes while wearing glasses.  He reported constant 
numbness of his hands and feet.  On sensory examination, 
there was absent pain and touch in his fingertips 
bilaterally.  The diagnosis was of IDDM, diabetic neuropathy 
of the hands and feet, and diabetic retinopathy for which he 
was to have an ophthalmology consult for detail.

VA outpatient treatment records show that on eye consultation 
in November 1995, the appellant complained of decreased visual 
acuity.  The impression was high myopia and diabetes mellitus 
with background diabetic retinopathy.  The appellant was 
advised that it was important to keep his blood sugar down.

An April 1996 fee basis VA examination conducted by J.C.B., 
M.D.  Dr. B. reported that the appellant had never had medical 
or laser treatment of his diabetic retinopathy.  His blood 
glucose generally ran from 120 to 150 milligrams percent.  His 
only medication was insulin.  The appellant indicated that he 
had an eye examination by an ophthalmologist who saw a slight 
amount of retinopathy 4 months earlier.  Dr. B. observed that 
visual acuity, unaided, was 20/count fingers in each eye.  
Best corrected visual acuity was 20/25 in each eye.  Near 
vision was J3 in the right and J5 in the left.  There were a 
few scattered microaneurysm and hard exodates in the right 
eye, which he called a trace.  There was no neovascular 
disease either in the disc or peripheral retina seen.  In the 
left eye there were one or two scatted microaneurysms in the 
posterior pole, and no neovascularization or hard exodates 
seen.  Diagnoses included diabetic retinopathy, right greater 
than left which was minimal at this point; and refractive 
error, myopia and astigmatism, which was correctable with 
glasses.

Additional VA treatment records indicated that the appellant 
was followed for his diabetes mellitus.  A December 1996 entry 
reported that he had an episode of hypoglycemia, but denied 
missing any meals.  He was treated with IV glucose.  He felt 
fine otherwise.  In September 1997, the appellant reported 
that he had had a bout of low sugar with an infection 
secondary to trauma of his right thigh, but that his sugar had 
been "ok" since the infection resolved.  He had no symptoms 
of hypoglycemia in December 1997.  A February 1998 entry noted 
he did not need laser treatment yet but should have follow-up 
every 6 months.  The assessment was of Type I diabetes 
mellitus with complications.  In April and June 1998, he was 
described as well- developed and well- nourished.  He was seen 
in the clinic about every three months during 1998 and about 
every one to two months in 1999.

A VA diabetes mellitus examination was conducted in November 
1998.  The appellant reported that he had not had 
ketoacidosis recently.  He indicated that he was in ketosis 
when the diabetes was first diagnosed.  He claimed that he 
had had hypoglycemia in recent years which occurred 
sporadically, approximately every six months.  He was on a 
low saturated fat diet, also foods low in sugar.  The 
examiner noted that, although he was not overweight, he 
claimed that he had gained 20 pounds for no apparent reason 
in the past six months.  There was no restriction of his 
activities.  He was on a schedule of 30 units NPH insulin in 
the morning along with 4 units of regular insulin (the 
regular insulin varied on a sliding scale depending on his 
glucose level).  The evening dose was the same.  

The appellant monitored his glucose at home, and in the 
morning the average fasting glucose was 110-115mg.  The 
evening glucose averaged 120 mg.  The frequency of visits to 
his diabetic care provider included being seen at the VA 
approximately every two months.  He denied anal pruritus.  He 
fatigued easily which made his work as an auto mechanic 
difficult.  He had no symptoms regarding vascular disease and 
no history of heart disease.  Physical examination revealed 
the service-connected numbness and sensory loss of his feet 
and hands.  He weighed 215 pounds, and was 6 feet 2 inches 
tall.  Radial pulses were 1+ bilaterally, the femoral pulses 
were weak at 1+ bilaterally, the popliteal and dorsalis pedis 
pulses were extremely weak 1+ bilaterally, posterior tibial 
pulses were non-palpable bilaterally.  His skin temperature 
was normal throughout both lower extremities.  

Deep tendon reflexes, of the biceps and triceps were 1+ 
bilaterally, and of the knees and ankles were absent.  The 
serum creatinine and BUN were normal, indicating normal 
kidney functions.  Urine protein was negative.  It was noted 
that the A1C (glycosylated hemoglobin) tended to be a little 
high.  Diagnoses included insulin-dependent diabetes 
mellitus, diabetic neuropathy, and asymptomatic peripheral 
vascular disease of the lower extremities secondary to 
diabetes mellitus.

A fee basis VA disability examination was conducted by Dr. B. 
in January 1999.  It was reported that the appellant was 
taking insulin and that his blood glucose had been running 
slightly high, up to 180mg/dl in the past few weeks.  He was 
taking no medication other than Insulin.  With a change in 
his current prescription, 20/20 vision was obtained in each 
eye, at distance.  The fundus on the right showed 1 visible 
microaneurysm.  On the left, there was no diabetic 
retinopathy of any type seen.  Diagnosis was of insulin 
dependent diabetes with minimal retinopathy, 
nonproliferative, right eye; and refractive error, myopic and 
astigmatic, with best corrected visual acuity of 20/20 in 
each eye.  It was recommended that the appellant have yearly 
diabetic dilated funduscopy examination to rule out 
proliferative diabetic retinopathy.

A VA diabetes mellitus examination was also conducted in 
March 1999.  The appellant reported that he was currently 
working 12 hour work days.  He took 3 to 5 units of regular 
insulin and 35 of NPH in the morning and at night.  He 
indicated that he was doing relatively okay.  He had had no 
reports of ketoacidosis since his initial assessment.  He was 
hospitalized in 1995 for hypoglycemic episodes.  His lowest 
recorded blood sugar was 12, in February 1999 at home before 
breakfast, at which time he was given a glucagon injection by 
his wife.  He claimed that he had had 6 to 7 episodes of 
incapacitation and confusion requiring a glucagon shot by his 
wife, or somebody calling an ambulance for therapy in the 
past year.  Approximately once a week, he claimed that he 
felt weak, shaky, and confused, but that he would eat a snack 
and feel better.  

The appellant remained on a low-fat diet, with no specific 
caloric regulation.  He claimed that he had gained 30 pounds 
in the past year.  He denied any restriction in his 
activities.  He stated that his hypoglycemic symptoms and 
reactions could occur anytime day or night and seemed to be 
unrelated to food, activity, missed meals, stress or other 
problems that he could identify.  The examiner noted the 
diagnosis of minimal retinopathy, non-proliferative, right 
eye by Dr. B.  The appellant denied any vascular problems.  
He reported a tingling and numb feeling in his toes and 
fingers.  He claimed that he had either glucagon (or whatever 
is provided by paramedics) 6 or 7 times a year.  

The appellant stated that he saw his primary care provider 
every 3 months.  He reported corrective surgery to his 5th 
toes to prevent ulceration.  The examiner observed that his 
weight was 220 pounds.  Pulses and capillary circulation were 
intact in his fingers, toes, hands and ankles.  There were no 
foot ulcerations.  There were foot calluses.  Pertinent 
diagnoses included Type I insulin-dependent diabetes, with 
frequent hypoglycemic episodes.  The examiner noted that the 
appellant currently monitored his blood sugars twice a day 
and would need more frequent monitoring and a possible change 
in his insulin, diet and lifestyle issues to improve his 
control.  Pertinent diagnoses also included diabetic 
neuropathy, peripheral, with diminished light touch in 
fingers and toes.  

Additional VA treatment records were submitted which revealed 
that the appellant continued to be followed for his diabetes 
mellitus.  He was taking 50 units of NPH in the morning and 
55 NPH in the evening with 10 units of regular insulin in the 
morning and evening.  In April 1999, the he reported that he 
exercised regularly.  In May 1999, he reported that his blood 
sugars had been running above 200 for the past week, and were 
225 fasting that morning.  His baseline insulin dose was 
35N/5 and increased by several units if his blood sugars were 
over 200.  

A July 1999 entry noted that the appellant had poorly 
controlled diabetes.  Poor glucose control over the past 
several months was indicated.  The appellant reported that 
his blood sugars were usually 120 to 160 in the mornings.  He 
claimed that he did not usually note the onset of 
hypoglycemic symptoms, but that his wife would usually make 
him eat as a result.  He reported that he rarely had 
nocturnal hypoglycemic symptoms, and that his last severe 
hypoglycemic reaction was approximately a year earlier.  He 
reported that he was taking 5-7 units of regular and 35 units 
of NPH in the morning and evening.  The assessment was of 
Type I diabetes mellitus with complications of retinopathy, 
neuropathy, and probable nephropathy.  He was advised that he 
needed to be rescheduled for an eye examination, and to have 
an albumin/creatinine ratio done.  In January 2000, he 
reported that he had not been having many hypoglycemic 
episodes.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were amended 
effective June 6, 1996.  Because the appellant filed his 
claim, the Board will consider both the old and the new 
regulations.

Prior to June 6, 1996, moderately severe diabetes mellitus 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities such as avoidance of strenuous 
occupational and recreational activities warranted a 40 
percent evaluation.  A 60 percent evaluation was warranted 
for severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions; considerable loss of weight and 
strength; and mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2000).  A 60 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2000).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

The Board has reviewed all pertinent evidence and finds, 
first, that neither the old or the revised rating criteria are 
more favorable to the appellant, and, second, that under both 
the old and the revised criteria, he is entitled to no more 
than a 40 percent disability rating.  Id;  38 C.F.R. § 4.7 
(2000).

Considering the claim under the old rating criteria, the 
appellant has required a large insulin dosage and restricted 
diet for control of his diabetes.  On the other hand, no 
restrictions have been placed on his activities due to 
diabetes mellitus.  And, while he experiences episodes of 
ketoacidodis or hypoglycemic reactions, and diabetic ocular 
disturbance, neither loss of weight or strength due to 
diabetes mellitus is shown objectively.  Accordingly, he does 
no more nearly meet the criteria for more than a 40 percent 
criteria under the old rating criteria.

Considering the claim under the revised rating criteria, the 
Board again finds that a rating of no more than 40 percent 
rating is warranted.  The diabetes mellitus has required 
insulin, restricted diet, and regulation of activities.  It 
has also caused retinopathy that would not be compensable if 
evaluated separately based on corrected visual acuities.  
However, the diabetes mellitus has not caused episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or requiring twice a month visits 
to a diabetic care provider.  The diabetes mellitus has also 
not caused considerable loss of weight or strength. 

The Board finds that preponderance of the evidence is against 
his claim for an increased rating.  Further, application of 
the extraschedular provision is not warranted.  38 C.F.R. 
§ 3.321(b) (2000).  There is no objective evidence that the 
appellant's service-connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

SERVICE CONNECTION

2.  Entitlement to service connection for residuals of 
intermediate phalangectomies of the fifth toe, bilaterally, 
secondary to service-connected diabetes mellitus.

VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  The Board 
notes that such development has been completed.

The appellant is seeking service connection for residuals of 
intermediate phalangectomies of the fifth toe, bilaterally, 
secondary to diabetes mellitus.  Under pertinent law and VA 
regulations, service connection may be granted if the 
disability was incurred or aggravated during service, or is 
proximately the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000). 

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against his claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service medical records are negative for any complaints or 
findings referable to the appellant's feet and describe his 
lower extremities as normal at the time of his April 1985 
Medical Evaluation Board examination.  However, diabetes 
mellitus was originally diagnosed during the appellant's 
military service, and he was granted entitlement to service 
connection for diabetes mellitus in an August 1987 rating 
decision.

A VA examination in February 1991 reported that neurologic 
examination revealed normal sensation to pinprick in both 
lower extremities.  No complaints or findings referable to his 
feet were indicated.  

A September 1991 VA operation report indicated that the 
appellant had bilateral intermediate phalangectomy of the 5th 
toes.  Operative diagnosis was of adducted varus of the 5th 
toe bilaterally, and pinch calluses bilaterally, first with 
concomitant exostosis.  

VA outpatient treatment records were submitted.  In August 
1994, the appellant reported the he had surgery on both feet 
in 1991 which "removed 3rd bone in each toe" and that it was 
now painful with callus formation laterally on the right foot.  
A September 1994 podiatry consultation report indicated that 
the appellant reported symptoms on his 5th right toe about 3 
years earlier.  He claimed that he had a procedure done as a 
preventative measure.  The assessment was of exostosis of the 
5th PIP with secondary keratotic lesion. 

A VA examination of the appellant's feet was conducted in 
November 1995.  He reported that he did not recall any 
orthopedic difficulty before or during his military service.  
He indicated that he was told that he needed surgery on his 
5th toes to make them somewhat straighter and that he agreed 
to this.  He reported that he had had some bothersome symptoms 
in both feet ever since his surgery.  Lower extremity surgery 
was limited to the 5th toes of both feet.  Phalangectomy was 
done to improve the alignment of these previously asymptomatic 
toes.  Diagnosis for the feet was that both feet were status 
post surgery of the 5th toes by VA shortly after military 
service.  

In response to the question of whether the 5th toe problems 
related to diabetes, the examiner indicated that the appellant 
had asymptomatic feet prior to VA surgery and fortunately, the 
surgical result had been rather good.  The alignment of the 
toes was quite good.  There was a moderate residual tenderness 
and numbness which was typical for this type of surgery.  
These residual symptoms were related to diabetes only because 
the surgery was done as part of routine foot evaluation in his 
diabetes program.  Assuming that the appellant had not been 
referred for foot evaluation, he would probably have avoided 
the 5th toe surgery and his 5th toes would probably be 
asymptomatic.  

A VA examination of the appellant's feet was conducted in 
December 1998.  The examiner commented that with respect to 
whether the surgery to the 5th toes was because of diabetes, 
"[t]he answer is yes.  His early foot treatment was at a 
facility that has a very active foot program.  He was noted to 
have some deformity and callus at the fifth toe.  There was 
concern that this might create infection if it broke down in a 
diabetic person.  There was concern that as his vascular 
situation gradually worsened from diabetes, it would be 
impractical to do the surgery later.  The doctors felt that by 
improving the alignment of both fifth toes, they would make 
his feet better, so that they would tolerate long-term 
diabetic problems better."  The examiner further noted that 
it was very unlikely that he would have had this surgery 
recommended if he did not have diabetes, since he was not 
having much difficulty with the fifth toes.  He agreed with 
the appellant that the fifth toe surgery was done because of 
diabetes.
 
After review of the evidence, the Board finds that the 
appellant's residuals of intermediate phalangectomies of the 
fifth toe, bilaterally, are the proximate result of his 
service-connected diabetes mellitus.  In so finding, the Board 
places particular emphasis on the VA examiners' opinions in 
the November 1995 and December 1998 examination reports, which 
indicate that the surgery was performed as part of the 
appellant's routine foot care as part of his diabetes 
treatment.  The opinions also noted that the appellant's 
doctors had felt that by improving the alignment of his toes, 
he would better tolerate long-term diabetic problems.  
Therefore, the Board finds that service connection for 
intermediate phalangectomies of the fifth toe, bilaterally, 
secondary to diabetes mellitus is granted.


ORDER

An increased rating for diabetes mellitus with diabetic 
retinopathy is denied. 

Service connection for residuals of intermediate 
phalangectomies of the fifth toe, bilaterally, secondary to 
diabetes mellitus is granted.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
                                            Board of 
Veterans' Appeals


 
- 14 -


- 2 -


